ITEMID: 001-98575
LANGUAGEISOCODE: ENG
RESPONDENT: CYP
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: CAKIR v. CYPRUS
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The five applicants are Cypriot nationals who live in the “Turkish Republic of Northern Cyprus” (“TRNC”). The first applicant, Mrs Halide Çakir, is the mother of the second, third and fourth applicants, Mr Serkan Çakir, Mrs Sinem Çakir and Mr Songür Çakir. The fifth applicant, Mr Mehmet Çakir, is the brother-in-law of the first applicant. The applicants were born in 1947, 1965, 1968, 1971 and 1943 respectively. The first four applicants have lodged the application on their own behalf and on behalf of Mr Erdoğan Çakir, the husband of the first applicant and the father of the second, third and fourth applicant. The fifth applicant has lodged the application on his own behalf and on behalf of his brothers, Mr Erdoğan Çakir and Mr Mustafa Çakir. The applicants were represented before the Court by Mr Z. Necatigil and Ms S. Karabacak, lawyers practising in the TRNC.
The complaints raised in the present application concern events that took place during the second round of military operations by Turkey in northern Cyprus in August 1974.
Before the events of August 1974, the applicants, Mr Erdoğan Çakir and Mr Mustafa Çakir lived in Ktima, in the district of Paphos.
On 14 August 1974, the Turkish quarter of Ktima was under heavy fire from units of the Cypriot National Guard. The United Nations Peace Force advised Turkish-Cypriot residents, through loudspeakers, to remain in their houses and the Çakir family, including the applicants and Erdoğan and Mustafa Çakir, gathered in the house of Erdoğan Çakir. At the time, the second, third and fourth applicants were children aged nine, six and three years respectively, Mustafa Çakir was 22 years old and Erdoğan Çakir was 36 years old. Everyone in the house was in civilian clothes and unarmed. While they were in the house, members of the Greek-Cypriot forces fired at the door with automatic weapons. They subsequently kicked the door open while continuing to fire, shooting and wounding Erdoğan Çakir, who was close to the door. Mustafa Çakir then entered from the adjacent room with his hands on his head pleading with the assailants not to shoot as there were women and children among them. He was taken outside and shot with an automatic weapon. He died immediately. The dead and wounded were taken outside while the women and children were kicked, humiliated, abused and struck with rifle butts before being pushed out of the house. Erdoğan Çakir, who was still alive at the time not having received fatal wounds, was taken away by the Greek-Cypriot forces, together with the dead body of Mustafa Çakir.
All the remaining Turkish Cypriots were taken from their houses to the football pitch in town. There they were divided into groups. A number of them, including the fifth applicant, were sent to a prisoners' camp and the rest were sent back to their homes. The fifth applicant was detained in the prisoners' camp for 42 days.
On 15 August 1974, the day after the killings, the dead bodies of Erdoğan and Mustafa Çakir were returned to their relatives by the United Nations Peace Force. They were taken by their relatives to the courtyard of the local mosque for burial. Erdoğan Çakir's jaw and ribs were broken and he had pinholes in his body.
The Social Welfare Officer of the town, Murad Hüsnü Özad, identified by name six persons he alleged were responsible for the crimes committed on 14 August 1974. According to the applicants, the Greek-Cypriot authorities also knew the identities of the persons concerned and the Greek-Cypriot President at the time announced that those responsible would be punished.
In 2005, the second applicant visited the tombs of his father and uncle in the Greek part of the island. He was approached by a Greek-Cypriot who informed him of the names of three people responsible for their deaths; all three were among those previously accused by Murad Hüsnü Özad of the killings. The second applicant was also told that the massacre had been ordered by a Greek military chief commandant.
By letter dated 23 February 2006 the applicants' lawyer requested the Attorney-General of the Republic of Cyprus to inform him, by the end of March 2006, whether the authorities had carried out any investigation into the killings of Mr Erdoğan Çakir and Mr Mustafa Çakir; the result of any such an investigation; and whether the persons involved in the commission of the crimes had been brought to justice.
By letter dated 20 April 2006 the Attorney-General informed the applicants' lawyer that the contents of his letter of 23 February 2006 was under consideration and that he would contact him in due course. No further correspondence from the Attorney-General has been received by the applicants' lawyer.
